Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 03/08/2021.

The application has been amended as follows: 
In claim 1, last paragraph, after “a contact between the nozzle and”, delete [[the]] and insert -- an --. 

Response to Amendment
The Amendments filed on 02/18/2021 and 03/08/21 has been entered. Claims 1, 3 and 5 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome each and every rejection of under 35 U.S.C. 112(b) as previously set forth in the non-final Office Action mailed 10/23/2020.

Response to Arguments
Applicant’s arguments, see page 9 of Remarks (filed 02/18/2021) and pages 6-9 of Remarks (filed 03/08/21) with respect to claim 1 have been fully considered and are persuasive.  Therefore, in view of the applied examiner’s amendments, rejections of claims 1, 3, and 5 have been withdrawn. 
Applicant’s arguments, see page 7 of Remarks (filed 02/18/2021) with respect to claim 1 have been fully considered and are persuasive.  Therefore, in view of the applied examiner’s amendments, double patenting rejections of claims 1, 3, and 5 have been withdrawn. 

Reasons for Allowance

Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1 is allowable because the prior art does not teach an automatic analyzer comprising: a spectrophotometer configured to measure a mixed liquid of a sample and a reagent a nozzle configured to dispense any one liquid of the sample and the reagent to a reaction container; a dispensing mechanism that includes an arm supporting the nozzle by an elastic member; and a controller configured to control vertical movement and horizontal movement of the arm and analyze the mixed liquid of the sample and the reagent dispensed into the reaction container, wherein the nozzle includes a stop position detection plate, the arm includes a stop position detector configured to detect the stop position detection plate, and the controller includes a memory which stores a moving distance of the arm, the controller 
Specifically, while the closest prior art Yasiu teaches an automatic analyzer (Fig. 1) comprising a spectrophotometer (4) configured to measure a mixed liquid of a sample and a reagent, a nozzle (Fig. 2, element 11a) configured to dispense any one liquid of the sample and the reagent to a reaction container (Fig. 2, element 2); a dispensing mechanism (Fig. 1, elements 7,8, and 11) that includes an arm (Fig. 2, element 42) supporting the nozzle by an elastic member (Fig. 2, element 45); and a controller (Fig. 1, element 21), wherein the nozzle includes a stop position detection plate (Fig. 2, element 43) and the arm includes a stop position detector (Fig. 2, element 44), and the controller including a memory (Fig. 3, element 21b) which stores a moving distance of the arm; wherein the controller is configured to stop moving the arm when the stop position detection detects the stop position detection plate during downward movement of the arm (paragraph [0057]), move the arm in a subsequent upward movement by a distance previously stored in the memory and then stops, and move the arm in a subsequent upward movement to a first position where the stop position detection plate separates from the stop position detector, move the arm by the moving distance from the first position to a second position, and perform control such that the liquid is discharged in a state where the arm is stopped. Yasiu also fails to teach the controller is specifically configured to determine the moving distance stored in the memory based on a distance between a first boundary position where the stop position detector detects the stop position detection plate and a second boundary position where the controller determines a contact between the nozzle and the object during an upward movement of the nozzle from the first boundary position to the second boundary position.
The prior art fail to teach alone or in combination the claimed limitation of the controller as recited above. Therefore, claim 1 is allowable, with claims 3 and 5 allowable because it is dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798